                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA

                         CIVIL MINUTES – GENERAL

Case No. SA CV 19-0243-DOC (DFMx)                      Date: October 18, 2019
         SA CV 19-0317-DOC (DFMx)
         SA CV 19-0530-DOC (DFMx)
         SA CV 19-0531-DOC (DFMx)
         SA CV 19-0677-DOC (DFMx)
         SA CV 19-0776-DOC (DFMx)
         SA CV 19-0777-DOC (DFMx)
         SA CV 19-0789-DOC (DFMx)
         SA CV 19-0803-DOC (DFMx)
         SA CV 19-0804-DOC (DFMx)
         SA CV 19-1000-DOC (DFMx)
         SA CV 19-1011-DOC (DFMx)
         SA CV 19-1342-DOC (DFMx)

Title: ABC SERVICES GROUP, INC. V HEALTH NET OF CALIFORNIA, INC., ET AL
       ABC SERVICES GROUP, INC. V HUMANA BEHAVIORAL HEALTH, INC. ET AL
       ABC SERVICES GROUP, INC. V BLUE SHIELD LIFE AND HEALTH INSURANCE
       COMPANY, ET AL
       ABC SERVICES GROUP, INC. V UNITED HEALTHCARE SERVICES, INC., ET AL
       ABC SERVICES GROUP, INC. V ANTHEM BLUE CROSS LIFE AND HEALTH
       INSURANCE COMPANY, ET AL
       ABC SERVICES GROUP, INC. V HEALTH CARE SERVICE CORPORATION
       ABC SERVICES GROUP, INC. V AETNA HEALTH AND LIFE INSURANCE
       COMPANY
       ABC SERVICES GROUP, INC. V BLUE CROSS AND BLUE SHIELD OF ALABAMA
       ABC SERVICES GROUP, INC. V USABLE MUTUAL INSURANCE COMPANY, ET
       AL
       ABC SERVICES GROUP, INC. V BLUE CROSS BLUE SHIELD OF TENESSEE,
       INC., ET AL
       ABC SERVICES GROUP, INC. V HEALTH NET HEALTH PLAN OF OREGON, INC.,
       ET AL
       ABC SERVICES GROUP, INC. V HEALTH NET OF ARIZONA, INC., ET AL
       HEALTH NET LIFE INSURANCE COMPANY V ABC SERVICES GROUP, INC., ET
       AL




CV (10/08)                   CIVIL MINUTES - GENERAL                 Page 1 of 1
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case Nos. SA CV 19-0243-DOC (DFMx)                                         Date: October 18, 2019
          SA CV 19-0317-DOC (DFMx)                                                         Page 2
          SA CV 19-0530-DOC (DFMx)
          SA CV 19-0531-DOC (DFMx)
          SA CV 19-0677-DOC (DFMx)
          SA CV 19-0776-DOC (DFMx)
          SA CV 19-0777-DOC (DFMx)
          SA CV 19-0789-DOC (DFMx)
          SA CV 19-0803-DOC (DFMx)
          SA CV 19-0804-DOC (DFMx)
          SA CV 19-1000-DOC (DFMx)
          SA CV 19-1011-DOC (DFMx)
          SA CV 19-1342-DOC (DFMx)




PRESENT: The Honorable DAVID O. CARTER, U.S. District Judge

             Deborah Lewman                                     Debbie Gale
             Courtroom Clerk                                   Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:               ATTORNEYS PRESENT FOR DEFENDANT:
            Craig B. Garner                            Ileana M. Hernandez
          Rochelle J. Bioteau                            Samuel A. Canales
     Franklin Joseph Contreras, Jr.                      Ronald K. Alberts
                                                       Daniel M. Glassman
                                                         Steven D. Allison
                                                        Virginia Bell Flynn
                                                           Chad R. Fuller
                                                          Amir Shlesinger
                                                           John Shaeffer
                                                           Neil J. Barker
                                                        Michael A. Naranjo
                                                        Jason Yon-Wai Wu
                                                        Jason Jonathan Kim
                                                           John B. Shely

PROCEEDINGS: SCHEDULING CONFERENCE


       Special Master Stephen G. Larson also present.

        The Court resets all pending motions to November 18, 2019 at 8:30 a.m. Counsel waive
oral argument. The Court takes the motions UNDER SUBMISSION.
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case Nos. SA CV 19-0243-DOC (DFMx)                                            Date: October 18, 2019
          SA CV 19-0317-DOC (DFMx)                                                            Page 3
          SA CV 19-0530-DOC (DFMx)
          SA CV 19-0531-DOC (DFMx)
          SA CV 19-0677-DOC (DFMx)
          SA CV 19-0776-DOC (DFMx)
          SA CV 19-0777-DOC (DFMx)
          SA CV 19-0789-DOC (DFMx)
          SA CV 19-0803-DOC (DFMx)
          SA CV 19-0804-DOC (DFMx)
          SA CV 19-1000-DOC (DFMx)
          SA CV 19-1011-DOC (DFMx)
          SA CV 19-1342-DOC (DFMx)

        Case number SA CV 19-0243-DOC (DFMx) shall be consolidated with case numbers
SA CV 19-0317-DOC (DFMx), SA CV 19-0530-DOC (DFMx), SA CV 19-0531-DOC (DFMx),
SA CV 19-0677-DOC (DFMx), SA CV 19-0776-DOC (DFMx), SA CV 19-0777-DOC (DFMx),
SA CV 19-0789-DOC (DFMx), SA CV 19-0803-DOC (DFMx), SA CV 19-0804-DOC (DFMx),
SA CV 19-1000-DOC (DFMx), SA CV 19-1011-DOC (DFMx). Case number SA CV 19-1342-
DOC (DFMx) shall not be consolidated.

        All future filings shall be filed only under the low number case, SA CV 19-0243-
DOC (DFMx). Case numbers SA CV 19-0317-DOC (DFMx), SA CV 19-0530-DOC (DFMx),
SA CV 19-0531-DOC (DFMx), SA CV 19-0677-DOC (DFMx), SA CV 19-0776-DOC (DFMx),
SA CV 19-0777-DOC (DFMx), SA CV 19-0789-DOC (DFMx), SA CV 19-0803-DOC (DFMx),
SA CV 19-0804-DOC (DFMx), SA CV 19-1000-DOC (DFMx), SA CV 19-1011-DOC (DFMx).
shall be CLOSED (JS-6).

      The Court sets the following case management dates:

      Fact Discovery:                June 1, 2020
      Motion cut-off:                August 3, 2020 at 8:30 a.m.
      Final Pretrial Conference:     September 14, 2020 at 8:30 a.m.
      Bench Trial:                   October 6, 2020 at 8:30 a.m.




                                                                                         :      02
                                                    Initials of Clerk   djl
